KUNKLE, J.
1. When a truck, in the night season, stops upon the _ improved portion of the highway, the question as to whether such truck was parked off the improved portion of the highway is a question for the jury to determine under all of the evidence and circumstances of the case.
2. The question of the contributory negligence of the owner and driver of an automobile approaching such truck in the night season is ordinarily a question for the jury.
3. The trial court was justified in refusing to instruct a verdict for the defendant in a case where there was testimony tending to show that at the time of collision with a truck the owner and driver of an automobile was driving at a slow rate of speed; that the lights on his automobile were burning brightly; that he was keeping a lookout ahead for other vehicles; that shortly before driving into such parked truck he observed a pocket of fog which partly obscured his vision; but where there is also evidence tending to show that the truck was parked a considerable distance upon the paved roadway and that there were no lights upon the truck.
(Allread and Ferneding, JJ. concur.)
For reference to full opinion, see Omnibus Index, last page, this issue.